The opinion of the court was delivered by
Redeield Ch. J.
It being expressly found in this case, that the plaintiff took no possession of the property which he professed to attaeh; and it not being of that class of property, upon which statutory, constructive attachments may be made, and it not being claimed, that the plaintiff bad any other property in the articles sued for, we cannot regard him as having acquired any such property in the things, as will enable him to maintain this 'action. What he did, has always been regarded as insufficient, to constitute an attachment. Lyon v. Rood cited in argument.
Property pawned, or mortgaged, may nevertheless be attached, by trustee process, by paying the amount secured upon it.
Judgment affirmed.